Per Curiam,
The relator, at whose instance this writ of habeas corpus was awarded, was committed to the Philadelphia County prison on the following commitment:
*102“No......Term......191..
MUNICIPAL COURT OP PHILADELPHIA CRIMINAL DIVISION
Philadelphia, June 24, 1915.
Commit and retain Mamie Scott Contempt Subject to order of the Court.
To the Keeper of Philadelphia County Prison.
Thos. J. Sherman, Pro Clerk.
(Seal)”
The prison keeper might well have declined to receive the relator on this crude piece of paper, for, if it was intended to' be a warrant for her commitment for contempt, it ought to have designated the contempt of which she had been adjudged guilty by the Municipal Court, if she had been so adjudged by that court. The commitment fails to show the nature of the contempt for which she was committed, and for its insufficiency she is disr charged, with costs: Commonwealth, ex rel., v. Perkins, 124 Pa. 36.